Citation Nr: 0936710	
Decision Date: 09/28/09    Archive Date: 10/09/09	

DOCKET NO.  09-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training with the United 
States Army Reserves from May 15 to September 11, 1967, in 
addition to active military service from May 1968 to 
July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Upon review of this case, it is clear that the Veteran has 
chosen not to perfect his appeal as to the issues of service 
connection for hypertension and a "cardiac condition" 
secondary to hypertension.  Accordingly, those issues are not 
currently before the Board.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss clearly preexisted 
his periods of active duty for training and active military 
service.  

2.  The Veteran's preexisting bilateral hearing loss clearly 
and unmistakably underwent no clinically identifiable 
permanent increase in severity, including beyond natural 
progress, during his periods of active duty for training and 
active military service.  


CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was not 
aggravated during active duty for training or active military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
March 2009, and at a subsequent hearing before the 
undersigned Veterans Law Judge in July 2009, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the Veteran's hearing loss, which admittedly preceded 
his periods of active duty for training and active military 
service, underwent a permanent increase in severity as a 
result of exposure to noise at hazardous levels during those 
periods of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Finally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pursuant to applicable law and regulation, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

After considering all the information and lay or medical 
evidence of record in the case with respect to benefits under 
the laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  However, the benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

In the present case, at the time of a service medical 
examination conducted for the purpose of the Veteran's entry 
into the United States Army Reserves in February 1966, an 
audiometric evaluation revealed pure tone air conduction 
thresholds levels, in decibels, as follows:  




HERTZ



Hertz
500
1000
2000
3000
4000
6000
Right Ear 
15 
(30)
5 (15)
15 (25)
15 
(25)
45 
(50)
55 
(65)
Left Ear
10 
(25)
5 (15)
-5 (5)
25 
(35)
35 
(40)
65 
(75)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]  At 
the time of that examination, the Veteran gave a history of 
"losing his hearing," for which he was under a doctor's care.  
Moreover, an H-2 profile for hearing loss was assigned.  

At a time of a service medical examination conducted for the 
purpose of the Veteran's entry upon a period of active duty 
for training in June 1967, the Veteran gave a history of ear 
infections and hearing loss.  An audiometric examination 
conducted at that time revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ

Hertz
500
1000
2000
4000
Right Ear
0 (15)
5 (15)
10 (20)
50 (55)
Left Ear
0 (15)
5 (15)
0 (10)
45 (50)

The pertinent diagnosis noted was bilateral acoustic trauma.  

At the time of a service medical examination conducted for 
the purpose of the Veteran's release from his period of 
active duty for training in August 1967, the Veteran once 
again gave a history of hearing loss.  An audiometric 
examination conducted at that time revealed pure tone air 
conduction threshold levels, in decibels, as follows:  




HERTZ

Hertz
500
1000
2000
4000
Right Ear
0 (15)
5 (15)
10 (20)
60 (65)
Left Ear
0 (15)
5 (15)
0 (10)
45 (50)

Once again, an H-2 profile for hearing loss was assigned.  

At the time of a service medical examination conducted for 
the purpose of the Veteran's entry upon active military 
service in April 1968, the Veteran once again gave a history 
of hearing loss.  An audiometric evaluation conducted as part 
of that examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



Hertz
500
1000
2000
3000
4000
6000
Right 
Ear
10 
(25)
10 
(20)
20 (30)
30 
(40)
50 
(55)
60 
(70)
Left Ear
5 (20)
5 (15)
10 (20)
30 
(40)
35 
(40)
70 
(80)

The pertinent diagnosis noted was hearing loss.  Once again, 
an H-2 profile for hearing loss was assigned.  

At the time of a service separation examination in July 1968, 
the Veteran gave a history of hearing loss.  An audiometric 
evaluation conducted as part of that examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ

Hertz
500
1000
2000
4000
Right Ear
25
10
5
20
Left Ear
20
10
10
40

At the time of service separation, no pertinent diagnosis was 
noted.  Moreover, an H-1 profile for hearing was assigned.  

At the time of a VA audiometric examination for compensation 
purposes in May 2008, it was noted that the Veteran's claims 
folder was available, and had been reviewed.  When 
questioned, the Veteran gave a history of having served as a 
heavy truck driver in the Army between May 1968 and 
July 1969.  According to the Veteran, during that time 
period, he was exposed to noise from diesel engines, mortars, 
artillery, machine guns, rifles, grenades, and grenade 
launchers, as well as "heavy equipment trucks."  Reportedly, 
hearing protection was not available.  

Pure tone air conduction threshold levels, in decibels, 
obtained on April 16, 2008, were as follows:  




HERTZ


Hertz
500
1000
2000
3000
4000
Right Ear
5
10
40
60
75
Left Ear
10
20
45
70
80

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 46.25 
decibels, while that same pure tone average in the Veteran's 
left ear was 53.75 decibels.  Speech recognition ability was 
98 percent in the Veteran's right ear, and 96 percent in the 
left ear.  According to the examining audiologist, the 
Veteran's audiometric results showed a normal to severe 
sensorineural hearing loss in each ear for the range 250 to 
8,000 Hertz.  

Significantly, a review of the Veteran's claims folder showed 
that, at the time of the Veteran's entry upon active military 
service, he had a "significant high frequency hearing loss in 
each ear."  In the opinion of the examining audiologist, the 
Veteran's hearing loss was consistent with a history of noise 
exposure.  However, based upon a review of his service 
treatment records, the Veteran's only significant threshold 
shift between enlistment and separation (15 decibels) was at 
500 Hertz in each ear, a shift which was no longer present.  
(Currently, the Veteran's hearing levels for 500 Hertz were 
at 5 and 10 decibels, respectively, for the right and left 
ears.)  Accordingly, it was "less likely than not" that the 
Veteran's hearing loss was the result of noise exposure 
during his active military service.  

Noted at the time of examination was that exposure to either 
impulse sounds or continuous noise exposure could cause a 
temporary threshold shift, which typically disappeared in 16 
to 48 hours following exposure to the loud noise.  However, 
impulse sounds could also damage the structure of the inner 
ear, resulting in an immediate hearing loss.  According to 
the examiner, continuous exposure to loud noise could also 
damage the structure of the hair cells, resulting in hearing 
loss.  Accordingly, if hearing did not recover completely 
from a temporary threshold shift, a permanent hearing loss 
would exist.  Moreover, since damage to the inner ear was 
incurred when exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  

The Board notes that, for the purpose of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).  

Based on the aforementioned, it is clear that, as of the time 
of the aforementioned VA audiometric examination in May 2008, 
the Veteran exhibited "hearing loss disability" as defined by 
VA regulation.  See 38 C.F.R. § 3.385 (2008).  Similarly 
clear, however, is that the Veteran's current hearing loss 
did not, in fact, have its origin during his periods of 
active duty for training or active military service.  In 
point of fact, a VA audiologist has opined that it is "less 
likely than not" the case that the Veteran's current hearing 
loss is the result of noise exposure incurred during his 
active military service.  That same audiologist noted that 
the Veteran entered active military service with a 
"significant high frequency hearing loss in each ear," 
clearly demonstrating the presence of a preexisting hearing 
loss.  Moreover, the "only significant threshold shift" 
occurring between the Veteran's enlistment and separation was 
at 500 Hertz in each ear, a threshold shift which is no 
longer present.  Under the circumstances, the Board is 
compelled to conclude that the Veteran's hearing loss, which 
clearly preexisted his periods of active duty for training 
and active military service, underwent no clinically-
identifiable permanent increase in severity during either of 
those periods of active service.  Accordingly, service 
connection for bilateral hearing loss must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2008.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009); See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In that regard, in connection with the current appeal, VA has 
obtained the Veteran's service treatment records, as well as 
VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


